Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility patent applications. The photographs or photomicrographs must show the invention more clearly than they can be done by India ink drawings and otherwise comply with the rules concerning such drawings. See MPEP 608.02.VII.B. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance. Figs. 1-3 include grayscale text making the figures challenging/impossible to read, as such corrected drawings are required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-44 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed towards software per se. 
Based on a reading of the original disclosure, including the other claims, Examiner interprets the claim language under a broadest reasonable interpretation standard. Although the preambles of claims 22-44 indicate that the claims are directed to a system, and a system is one of the enumerated statutory classes of invention, the claims do not define a system because the claims do not recite any structural features. Independent Claim 22 recites a core connectivity platform, a medical laboratory, a physician portal, and an application program interface may all refer to software modules.  Accordingly, the broadest reasonable interpretation of the claims reveals that the claims are not directed to a system, but rather to software per se.  Software is not a statutory class of invention. For the reasons noted, the claims are rejected because they are not directed to statutory subject matter.  
Although claims 22-44 fail to fall under one of the four statutory categories, the claim could potentially be amended. When a claim fails to fall under at least one of the four statutory categories and it appears from Applicant' s disclosure that the claim could be amended to be directed to a statutory category, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception. See MPEP 2106 I and II.
Assuming that claim 22 is amended to recite a statutory category, then claims 22-44  would be rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. See below. 


Claims 22 – 63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 22 - 44 are drawn to a system for providing remote lab testing and remote medical diagnosis, which is within the four statutory categories (i.e., machine). Claims 45 - 63 are drawn to a method system for providing remote lab testing and remote medical diagnosis, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 22 includes limitations that recite at least one abstract idea.  Specifically, independent claim 22 recites: 
22. A system for providing remote laboratory testing and remote medical diagnosis, the system comprising: 
a core connectivity platform in communication with at least one of an online portal for use by a customer, at least one medical laboratory located remote from the customer, and at least 
an application program interface (API) in communication with and operatively coupled to the core connectivity platform, the core connectivity platform and API adapted to transmit data to and receive data from at least one of the customers, the at least one medical laboratory, and the at least one medical professional, wherein at least one of the core connectivity platform and the API: 
receives a request for at least one laboratory test from the customer using the online portal; 
receives authorization for each of the requested at least one laboratory test from at least one first medical professional using a first physician portal; 
alerts the at least one medical laboratory of the at least one authorized laboratory test from the customer; 
receives results of the at least one authorized laboratory test from the at least one medical laboratory; and 
facilitates at least one second medical professional interpreting the results and providing, using a second physician portal, medical guidance based thereon to the customer.

The Examiner submits that the foregoing underlined limitations constitute: (b) “a certain method of organizing human activity” because receiving a request for a lab test, receiving authorization for the test, alerting the lab of the test, receiving the results, and facilitating a second medical professional to interpret results and providing medical guidance under its broadest reasonable interpretation represents managing personal behavior or relationships or 
Accordingly, claim 22 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 22 is identical as the abstract idea for Claim 45, because the only difference between Claims 22 and 45 is that Claim 45 recites a method, whereas Claim 22 recites a system. 
Dependent claims 23-44 and 46-63 include other limitations for example claims 23, 24, and 46 recite that the API is further connected to a global dispatch center and after receiving the request for a test, the dispatch center receives a request to deliver a sample collection kit to the customer; claims 25-29, 31, 32, 34, 47, 48, and 50-52 recite further details as to what the test kit includes, claims 30, 33, 49, and 53 recite further details as to how the medical lab is alerted by the API, e.g., provided unique identifiers or a barcode of the test kit, claims 35, 36, 54, and 55 recite further details as to what the step of receiving authorization from the first medical professional includes, e.g., assigning a test code to the laboratory test, claims 37-41 and 56-60 recite further details as to the API receiving confirmation of receipt of the test kit by the customer and steps taken following confirmation of receipt, claims 42-44 and 61-63 recite further details as to the step of facilitating the second medical professional; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 22 and 45.
2019 PEG: Step 2A - Prong Two:

In the present case, claims 22 – 63 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
22. A system for providing remote laboratory testing and remote medical diagnosis, the system comprising: 
a core connectivity platform in communication with at least one of an online portal for use by a customer, at least one medical laboratory located remote from the customer, and at least one physician portal for use by a corresponding at least one medical professional located remote from the customer (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)); and 
an application program interface (API) in communication with and operatively coupled to the core connectivity platform, the core connectivity platform and API adapted to transmit data to and receive data from at least one of the customers, the at least one medical laboratory, and the at least one medical professional, wherein at least one of the core connectivity platform and the API (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)): 
receives a request for at least one laboratory test from the customer using the online portal; 
receives authorization for each of the requested at least one laboratory test from at least one first medical professional using a first physician portal; 
alerts the at least one medical laboratory of the at least one authorized laboratory test from the customer; 
receives results of the at least one authorized laboratory test from the at least one medical laboratory; and 
facilitates at least one second medical professional interpreting the results and providing, using a second physician portal, medical guidance based thereon to the customer.

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0020] & [0107] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer, e.g., a customer accessing the core connectivity platform and API via a mobile device which is a general purpose computer and nothing beyond that; 
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “a core connectivity platform in communication with at least one of an online portal for use by a customer, at least one medical laboratory located remote from the customer, and at least one physician portal for use by a corresponding at least one medical professional located remote from the customer”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h)
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to 
When viewed as a whole, claims 22 – 63 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0013]-[0042] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0020] & [0107] discloses that a customer may utilize a mobile phone to access the core connectivity platform and the API which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply 
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “a core connectivity platform in communication with at least one of an online portal for use by a customer, at least one medical laboratory located remote from the customer, and at least one physician portal for use by a corresponding at least one medical professional located remote from the customer”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer; 
The dependent claims 23-44 and 46-63 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 23, 24, and 46 recite that the API is further connected to a global dispatch center and after receiving the request for a test, the dispatch center receives a request to deliver a sample collection kit to the customer (merely further limiting the abstract idea & MPEP 2106.05(h)); claims 25-29, 31, 32, 34, 47, 48, and 50-52 recite further details as to what the test kit includes (merely further limiting the abstract idea & MPEP 2106.05(h)), claims 30, 33, 49, and 53 recite further details as to how the medical lab is alerted by the API, e.g., provided unique identifiers or a barcode of the test kit (merely further limiting the abstract idea & MPEP 2106.05(h)), claims 35, 36, 54, and 55 recite further details as to what the step of receiving authorization from the first medical professional includes, e.g., assigning a test code to the laboratory test (merely further limiting the abstract idea & MPEP 2106.05(h)), claims 37-41 and 56-60 recite further details as to the API receiving confirmation of receipt of the test kit by the customer and steps taken following confirmation of receipt (merely further limiting the abstract idea & MPEP 2106.05(h)), claims 42-44 and 61-63 recite further details as to the step of facilitating the second medical professional (merely further limiting the abstract idea & MPEP 2106.05(h)); but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures recited in claim 22 to be executed, and merely represent selecting a type of data (e.g., the received information regarding the request, authorization, alert, and test result) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
claims 22 – 63 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 23, 35, 36, 42-44, 45, 54, 55, 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0166315 to Fonseca et al (hereinafter “Fonseca”) in view of US 2014/0249844 to Liberty et al (hereinafter “Liberty”).

a core connectivity platform in communication with at least one of an online portal for use by a customer (Fig. 1 & [0026] discloses network 105, i.e., a connectivity platform, is in communication with devices 130/135/145, interpreted as customer devices; [0031] discloses that the communication between devices/network is facilitated by, e.g., the internet; [0051] discloses that an application may be utilized by device 130 to submit a request for a lab test; [0062] discloses that a request maybe received through a website and API, both interpreted as an online portal), at least one medical laboratory located remote from the customer ([0085] discloses that that the system includes a variety of labs which are at different locations, interpreted as at least one of the labs being remote from the customer; further, Fig. 1 depicts the labs 170/180 being remote from each other and the customer 130/135/145), and at least one physician portal for use by a corresponding at least one medical professional located remote from the customer (Fig. 1 depicts the Doctor Office 110 being remote from each other and the customer 130/135/145; [0022] discloses that a healthcare provider, i.e., a physician, can access a website, i.e., a portal); and 
an application program interface (API) in communication with and operatively coupled to the core connectivity platform ([0051] discloses that an API runs on server 190 that is coupled to the network, i.e., core connectivity platform, further the website discussed in, e.g. [0049], is also interpreted as an API), the core connectivity platform and API adapted to transmit data to and receive data from at least one of the customers, the at least one medical laboratory, and the at least one medical professional ([0051] discloses receiving lab requests, i.e., transmit/receive data, from various devices through the API, e.g., through the tablet 130 which as discussed above is associated with the customer; [0082] discloses that the physician can access the API to authorize lab requests, which as discussed in conjunction with fig. 4 includes transmitting/receiving data; [0090] discloses that the remote lab can receive an order, i.e., data, for the request test from server 190 via a website, which is connected to the lab through the network 105 as shown in fig. 1; [0101] discloses that the test results are saved, i.e., transmitted from the lab to the network, to the data store 195 via the network 105 as shown in Fig. 1), wherein at least one of the core connectivity platform and the API: 
receives a request for at least one laboratory test from the customer using the online portal ([0051] discloses that an application may be utilized by device 130 to submit a request for a lab test; [0062] discloses that a request maybe received through a website and API); 
receives authorization for each of the requested at least one laboratory test from at least one first medical professional using a first physician portal ([0082] discloses receiving authorization for the lab request via any number of ways, e.g., a website, i.e., an API); 
alerts the at least one medical laboratory of the at least one authorized laboratory test from the customer ([0090] discloses sending a notification to the lab regarding the ordered lab, which as discussed above was authorized by the physician); 
receives results of the at least one authorized laboratory test from the at least one medical laboratory ([0101] discloses that the test results are saved to the data store 195 which is accessed via the network 105); and 
provides the test results at least to the at least one first medical professional using the first physician portal ([0104] discloses that a doctor of hospital 120 and the doctor of doctors office 110, the first medical professional discussed above, may both receive test results; [0110] discloses that the test results report sent to a physician may contain one or more additional recommended tests which is determined based on patient medical history and/or medical guidelines/literature; [0111] discloses the test results can include diagnostic information facilitating a determination of a diagnosis of the patient; [0112] discloses the test results can contain a course of action for the patient).

Fonseca does not specifically disclose that the API facilitates at least one second medical professional interpreting the results and providing, using a second physician portal, medical guidance based thereon to the customer

Liberty teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for an API to facilitate at least one second medical professional interpreting the results and providing, using a second physician portal, medical guidance based thereon to the customer (Figs. 17&18 and [0121] teaches a second health care entity, e.g., a doctor as disclosed in [0118], receiving test results and then the second health care entity making a determination as to course of action for the patient including a diagnosis and then providing that diagnosis to a patient or to the first doctor. This communications is facilitated by the API discussed in relations to [0107] and Fig. 12 which depicts that the patient, first doctor 1206 and second doctor at hospital 1209 may send and receive data through their devices via cloud 1203, i.e., a core connectivity platform) to enable real time remote diagnostics of patients through live streaming of, e.g., X-rays. See Liberty [0115], [0120] & [0123].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the patient care system including executing testing of a patient as disclosed by Fonseca to incorporate for the API to 
 
Regarding claim 23, depending on claim 22, Fonseca further discloses wherein the API is further operatively coupled to a global dispatch center and adapted to transmit data to and receive data from the global dispatch center ([0055] discloses that the performance privileging module determines the lab to perform the requested test; [0083] discloses that a lab benefit management system, interpreted as a global dispatch center, performs this process and sends and receives information through the network 105, i.e., the core connectivity platform, of Fig. 1, e.g., [0090] discloses the benefits management system sends a notification to the external lab via the network 105).

Regarding claim 35, depending on claim 22, Fonseca further discloses wherein receiving authorization from the at least one first medical professional comprises assigning at least one test code to each authorized laboratory test ([0081] discloses assigning a tracking number, interpreted as a test code to an authorized lab test).

Regarding claim 36, depending on claim 22, wherein when receiving authorization from the at least one first medical professional at least one of the core connectivity platform and the ([0080] discloses that the system requests authorization from a physician based on association with a nurse, interpreted as the system identifies a physician to authorize the test); and transmits the request and some portion of a medical history of the customer to the identified first medical professional ([0082] discloses that the doctor receives the authorization request, i.e., the system transmits the request to the doctor for the test of a patient, a test of the patient is interpreted as being some portion of a medical history of the patient, and then the doctor performs the authorization through the network and a web browser/API).

Regarding claim 42, depending on claim 22, the modified combination of Fonseca /Liberty further discloses wherein, when facilitating the at least one second medical professional interpreting the results, at least one of the core connectivity platform and the API further transmits the results of the at least one laboratory test to the at least one second medical professional (Figs. 17&18 and [0121] teaches a second health care entity, e.g., a doctor as disclosed in [0118], receiving test results and then the second health care entity making a determination as to course of action for the patient including a diagnosis and then providing that diagnosis to a patient or to the first doctor. This communications is facilitated by the API discussed in relations to [0107] and Fig. 12 which depicts that the patient, first doctor 1206 and second doctor at hospital 1209 may send and receive data through their devices via cloud 1203, i.e., a core connectivity platform).
Examiner notes it would have been obvious to modify the system of claim 42 in view of the teachings of Liberty for the same reasons discussed above in claim 22.

(Figs. 17&18 and [0121] teaches a second health care entity, e.g., a doctor as disclosed in [0118], receiving test results, verbal descriptions from a nurse, still images, live video feeds, instrumentation data from diagnostic devices or other health condition information, interpreted as at least one medical record of the customer, and then the second health care entity making a determination as to course of action for the patient including a diagnosis and then providing that diagnosis to a patient or to the first doctor. This communications is facilitated by the API discussed in relations to [0107] and Fig. 12 which depicts that the patient, first doctor 1206 and second doctor at hospital 1209 may send and receive data through their devices via cloud 1203, i.e., a core connectivity platform).


Regarding claim 44, depending on claim 22, the modified combination of Fonseca/Liberty further discloses wherein, when facilitating the at least one second medical professional providing medical guidance based thereon, at least one of the core connectivity platform and the API further at least one of: 
enables the at least one second medical professional to communicate with the customer via at least one of a video conference via the online portal of the customer, a telephone conference via a customer's telephone, and a cellphone conference via a customer's cellphone; (Liberty - [0121] teaches the second medical professional providing medical guidance to a patient including sending a diagnosis to the patient; Liberty [0124] & [0126] teach the second doctor communicating with the patient via a secure messenger application).
Examiner notes it would have been obvious to modify the system of claim 42 in view of the teachings of Liberty for the same reasons discussed above in claim 22 and further to securely communicate patient data. See Liberty [0132].

Claim 45 recites substantially similar limitations as those already addressed in claim 22, and, as such, is rejected for substantially the same reasons as given above.

Claim 54 recites substantially similar limitations as those already addressed in claim 35, and, as such, is rejected for substantially the same reasons as given above.

Claim 55 recites substantially similar limitations as those already addressed in claim 36, and, as such, is rejected for substantially the same reasons as given above.

Claim 61 recites substantially similar limitations as those already addressed in claim 42, and, as such, is rejected for substantially the same reasons as given above.



Claim 63 recites substantially similar limitations as those already addressed in claim 44, and, as such, is rejected for substantially the same reasons as given above.

Claims 24 – 27, 31, 41, 46, 50, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca in view of Liberty and further in view of US 2010/00063837 to Bellante et al (hereinafter “Bellante”).
Regarding claim 24, depending on claim 23, the modified combination does not disclose wherein, after receiving the request for the at least one laboratory test, wherein at least one of the core connectivity platform and the API further requests the global dispatch center to deliver a sample collection test kit to the customer for each of the at least one requested laboratory test.
Bellante teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, that after receiving the request for the at least one laboratory test, the at least one of the core connectivity platform and the API further requests the global dispatch center to deliver a sample collection test kit to the customer for each of the at least one requested laboratory test ([0006] teaches that an order for a lab test is generated and then a shipment of at least one test kit to the user is coordinated; [0014] teaches that a service provider fulfillment center receives/executes the request for a test kit to be shipped to a user, which is facilitated by a website, i.e., an API, see e.g., Fig. 1) to ensure the testing process is efficient and timely. See Bellante [0014].


Regarding claim 25, depending on claim 24, Fonseca does not specifically disclose wherein the delivered sample collection test kit is agnostic as to the at least one laboratory test to be performed on a collected sample.
Bellante teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, wherein the delivered sample collection test kit is agnostic as to the at least one laboratory test to be performed on a collected sample ([0015] teaches that all test kits have a consistent look and feel unique to the service provider, which is interpreted as being agnostic to the test to be performed) to provide a consistent look and feel to the test kit. See Bellante [0015].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the patient care system including executing testing of a patient as disclosed by system disclosed by the modified 

Regarding claim 26, depending on claim 24, Fonseca does not specifically disclose wherein the delivered sample collection test kit is agnostic as to an identity of the customer.
Bellante teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, wherein the delivered sample collection test kit is agnostic as to an identity of the customer ([0006] teaches that test kits may be identifiable by barcode only) to protect user privacy. See Bellante [0006].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the patient care system including executing testing of a patient as disclosed by system disclosed by the modified combination of Fonseca /Liberty/Bellante to incorporate for delivered sample collection test kit is agnostic as to an identity of the customer as taught by Bellante in order to protect user privacy, e.g., see Bellante [0006], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 27, depending on claim 24, Fonseca does not specifically disclose wherein the delivered sample collection test kit comprises a generic, anonymized test kit.
 ([0015] teaches that all test kits have a consistent look and feel unique to the service provider, which is interpreted as being generic, further, [0006] teaches that test kits may be identifiable by barcode only, i.e., they are anonymized) to provide a consistent look and feel to the test kit and to protect user privacy. See Bellante [0006] & [0015].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the patient care system including executing testing of a patient as disclosed by system disclosed by the modified combination of Fonseca /Liberty/Bellante to incorporate for delivered sample collection test kit comprises a generic, anonymized test kit as taught by Bellante in order to provide a consistent look and feel to the test kit and to protect user privacy, e.g., see Bellante [0006] & [0015], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 31, depending on claim 24, Fonseca does not specifically disclose wherein the delivered sample collection test kit comprises at least one barcode.
Bellante teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, wherein the delivered sample collection test kit comprises at least one barcode ([0006] teaches that test kits may be identifiable by barcode only) to protect user privacy. See Bellante [0006].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the patient care system 

Regarding claim 41, depending on claim 22, the modified combination of Fonseca/Liberty further discloses wherein at least one of the core connectivity platform and the API further: 
assigns a test code to each test ordered for the customer (Fonseca [0081] discloses assigning a tracking number to the particular test ordered through the API/core connectivity platform as discussed above, interpreted as a test code); and 
matches laboratory test results with the customer using the assigned test code (Fonseca [0057] discloses that the tracking number can be used to determine a test result status, which is interpreted as including matching the tracking number with the test results).
The modified combination of Fonseca/Liberty does not specifically disclose that the lab ordered for the customer is a sample collection test kit that has been delivered to the customer.

Bellante teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for a lab test to be a sample collection test kit to be delivered to the customer ([0006] teaches that an order for a lab test is generated and then a shipment of at least one test kit to the user is coordinated and [0015] teaches that the lab test can be a sample collection) to encourage and simplify preventive medical practices. Bellante Abstract.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the patient care system including executing testing of a patient as disclosed by system disclosed by the modified combination of Fonseca /Liberty to incorporate for a lab test to be a sample collection test kit to be delivered to the customer as taught by Bellante in order to encourage and simplify preventive medical practices, e.g., see Bellante Abstract, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 46 recites substantially similar limitations as those already addressed in the combination of claims 23/24, and, as such, is rejected for substantially the same reasons as given above.

Claim 50 recites substantially similar limitations as those already addressed in claim 31, and, as such, is rejected for substantially the same reasons as given above.

Claim 60 recites substantially similar limitations as those already addressed in claim 41, and, as such, is rejected for substantially the same reasons as given above.

Claims 28, 29, 32, 47, 48, 52 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca in view of Liberty and further in view of Bellante and further in view of US 2015/0371258 to Bramucci.
Regarding claim 28, depending on claim 24, the modified combination of Fonseca /Liberty/Bellante discloses wherein the delivered sample collection test kit comprises a unique identifier, i.e., a barcode. See Bellante [0006].
The modified combination of Fonseca /Liberty/Bellante does not specifically disclose wherein the delivered sample collection test kit comprises two unique identifiers.
Bramucci teaches that it was old and well known in the art of managing information, before the effective filing date of the claimed invention, for a sample collection test kit to include two unique identifiers ([0105] teaches that a unique identifier may be multiple codes and may be a numerical code and an alphabetical code) to provide a unique code to access a file. See Bramucci [0105].
Therefore, it would have been obvious to one of ordinary skill in the art of managing information before the effective filing date of the claimed invention to modify the patient care system including executing testing of a patient as disclosed by system disclosed by the modified combination of Fonseca /Liberty/Bellante to incorporate for a sample collection test kit to include two unique identifiers as taught by Bramucci in order to provide a unique code to access a file, e.g., see Bramucci [0105], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

(Bellante [0015] teaches identifying a customer with a barcode; Bramucci [0105] discloses that the identification code may be multiple identification codes and may be a numerical code and an alphabetical code).
Examiner notes it would have been obvious to modify the system of claim 28 in view of the teachings of Bellante/Bramucci for the same reasons discussed above.

Regarding claim 32, depending on claim 31, the modified combination of Fonseca /Liberty/Bellante discloses wherein the delivered sample collection test kit comprises a unique identifier, i.e., a barcode that identifies the customer (Bellante [0006] & [0015]).
The modified combination of Fonseca /Liberty/Bellante does not specifically disclose wherein the at least one barcode comprises an alpha code and a numerical code that, in combination, identify the customer.
Bramucci teaches that it was old and well known in the art of managing information, before the effective filing date of the claimed invention, for a barcode to include an alpha code and a numerical code that, in combination, identify the customer ([0105] teaches that a unique identifier may be a barcode and may be a numerical code and an alphabetical code, which is interpreted as teaching a barcode including a numerical and alphabetical code and that the code in its entirety identifies the customer) to provide a unique code to access a file. See Bramucci [0105].


Claim 47 recites substantially similar limitations as those already addressed in claim 28, and, as such, is rejected for substantially the same reasons as given above.

Claim 48 recites substantially similar limitations as those already addressed in claim 29, and, as such, is rejected for substantially the same reasons as given above.

Claim 52 recites substantially similar limitations as those already addressed in claim 32, and, as such, is rejected for substantially the same reasons as given above.

Claims 30 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca in view of Liberty and further in view of Bellante and further in view of US Bramucci and further in view of US 2002/0026331 to Case.

Case teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, wherein alerting the at least one medical laboratory of the at least one authorized laboratory test comprises providing the at least one medical laboratory with the unique identifier of the requested test (Abstract teaches that a test request is transmitted from a data input terminal to the lab test message processor and that the test request include identification information to identify a test requested as well as the patient) to help avoid delays to the process of receiving test results as was a problem with prior systems. See Case [0004].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the patient care system including executing testing of a patient as disclosed by system disclosed by the modified combination of Fonseca /Liberty/Bellante to incorporate for alerting the at least one medical laboratory of the at least one authorized laboratory test comprises providing the at least one medical laboratory with the unique identifier as taught by Case in order to help avoid delays to the process of receiving test results as was a problem with prior systems, e.g., see Case [0004], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Bramucci teaches that it was old and well known in the art of managing information, before the effective filing date of the claimed invention, for a sample collection test kit to include  ([0105] teaches that a unique identifier may be multiple codes and may be a numerical code and an alphabetical code) to provide a unique code to access a file. See Bramucci [0105].
Therefore, it would have been obvious to one of ordinary skill in the art of managing information before the effective filing date of the claimed invention to modify the patient care system including executing testing of a patient where a unique identifier is provided to the lab as part of the alert as disclosed by system disclosed by the modified combination of Fonseca /Liberty/Bellante/Case to incorporate for a sample collection test kit to include two unique identifiers as taught by Bramucci in order to provide a unique code to access a file, e.g., see Bramucci [0105], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 49 recites substantially similar limitations as those already addressed in claim 30, and, as such, is rejected for substantially the same reasons as given above.

Claims 33 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca in view of Liberty and further in view of Bellante and further in view of Case.
Regarding claim 33, depending on claim 31, the modified combination of Fonseca /Liberty/Bellante discloses wherein the delivered sample collection test kit includes the at least one barcode to identify the customer. See claim 31.
The modified combination of Fonseca/Liberty/Bellante does not specifically disclose wherein alerting the at least one medical laboratory of the at least one authorized laboratory test 
Case teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, wherein alerting the at least one medical laboratory of the at least one authorized laboratory test comprises providing the at least one medical laboratory with the unique identifier of the requested test (Abstract teaches that a test request is transmitted from a data input terminal to the lab test message processor and that the test request include identification information to identify a test requested as well as the patient) to help avoid delays to the process of receiving test results as was a problem with prior systems. See Case [0004].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the patient care system including executing testing of a patient where a test kit include a barcode for identifying the patient as disclosed by system disclosed by the modified combination of Fonseca /Liberty/Bellante to incorporate for alerting the at least one medical laboratory of the at least one authorized laboratory test comprises providing the at least one medical laboratory with the unique identifier by Case in order to help avoid delays to the process of receiving test results as was a problem with prior systems, e.g., see Case [0004], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 53 recites substantially similar limitations as those already addressed in claim 33, and, as such, is rejected for substantially the same reasons as given above.

Claims 34 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca in view of Liberty and further in view of Bellante and further in view of US 2008/0121688 to Harrop.
Regarding claim 34, depending on claim 31, the modified combination of Fonseca /Liberty/Bellante discloses wherein the delivered sample collection test kit comprises a unique identifier, i.e., a barcode. See Bellante [0006].
The modified combination of Fonseca /Liberty/Bellante does not specifically disclose wherein the at least one barcode identifies the at least one laboratory test to be performed on a collected sample returned with the sample collection test kit.
Harrop teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for a barcode to identify the at least one laboratory test to be performed on a collected sample returned with the sample collection test kit ([0038] teaches that any type of information may be encoded into a barcode including test type and what analysis is to be done on the sample) to aid in identification information encoded in a barcode. Harrop [0011]-[0012].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the patient care system including executing testing of a patient where a test kit include a barcode as disclosed by system disclosed by the modified combination of Fonseca /Liberty/Bellante to incorporate for the barcode to identify the at least one laboratory test to be performed on a collected sample returned with the sample collection test kit by Harrop in order to aid in identification information encoded in a barcode, e.g., see Harrop [0011]-[0012], and because doing so could be readily and easily 

Claim 51 recites substantially similar limitations as those already addressed in claim 33, and, as such, is rejected for substantially the same reasons as given above.

Claims 37-40 and 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca in view of Liberty and further in view of US 2005/0059034 to Tyler et al (hereinafter “Tyler”).
Regarding claim 37, depending on claim 22, the modified combination of Fonseca/Liberty does not further disclose wherein at least one of the core connectivity platform and the API further at least one of: 
receives confirmation that the customer has registered the sample collection test kit in a customer account; 
receives confirmation that the customer has registered two unique identifiers associated with the sample collection test kit in the customer account; 
receives confirmation that the customer has activated the sample collection test kit; and 
receives confirmation that the at least one medical laboratory has received the activated sample collection test kit.
Tyler teaches that it was old and well known in the art of test kits/healthcare, before the effective filing date of the claimed invention, for the core connectivity platform or the API to receive confirmation that the customer has activated the sample collection test kit ([0073] teaches entering an alias ID and password at a website linked to a test provider, interpreted as both an API and a core connectivity platform, provided with the test kit to activate the kit) to 
Therefore, it would have been obvious to one of ordinary skill in the art of test kits before the effective filing date of the claimed invention to modify the patient care system including executing testing of a patient as disclosed by system disclosed by the modified combination of Fonseca /Liberty to incorporate for the core connectivity platform or the API to receive confirmation that the customer has activated the sample collection test kit as taught by Tyler in order to activate a user account and to allow a user to track progress of their test results indexed by their alias ID, e.g., see Tyler [0075] & [0079], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 38, depending on claim 37, which is disclosed by the modified combination of Fonseca /Liberty/Tyler. 

Fonseca does not further disclose wherein, when receiving confirmation that the customer has activated the sample collection test kit, at least one of the core connectivity platform and the API further at least one of: 
receives patient medical history data from the customer; and 
receives a suitability questionnaire completed by the customer.
Tyler further teaches that it was old and well known in the art of test kits/healthcare, before the effective filing date of the claimed invention, for when receiving confirmation that the customer has activated the sample collection test kit, at least one of the core connectivity ([0032] teaches that the patient may provide family history, which is interpreted as including patient medical history) to allow the provider to provide more detailed analysis of the test results. See Tyler [0033].
Therefore, it would have been obvious to one of ordinary skill in the art of test kits before the effective filing date of the claimed invention to modify the patient care system including executing testing of a patient as disclosed by system disclosed by the modified combination of Fonseca /Liberty/Tyler to incorporate when receiving confirmation that the customer has activated the sample collection test kit, at least one of the core connectivity platform and the API further receives patient medical history data from the customer as taught by Tyler in order to activate a user account and to allow the provider to provide more detailed analysis of the test results, e.g., see Tyler [0033], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 39, depending on claim 37, the modified combination of Fonseca /Liberty/Tyler further discloses wherein, after receiving confirmation that the customer has activated the sample collection test kit, at least one of the core connectivity platform and the API further attributes the customer to the registered two unique identifiers (Tyler [0073] teaches that the user activates their account utilizing an alias ID and password, which as disclosed in [0026]/[0027] are alpha/numeric and are unique, see [0025], and [0025] teaches that the two unique identifiers allow the master database to identify the patient utilizing the two unique identifiers).


Regarding claim 40, depending on claim 37, the modified combination of Fonseca /Liberty/Tyler further discloses wherein, after receiving confirmation that the customer has activated the sample collection test kit, at least one of the core connectivity platform and the API further attributes the customer to an assigned test code (Fonseca [0081] discloses assigning a tracking number through the API/core connectivity platform as discussed above, interpreted as a test code; Tyler [0074]-[0075] teaches that following activation of the account the user can track their test kit).
Examiner notes it would have been obvious to modify the system of claim 40 in view of the teachings of Tyler for the same reasons discussed above in claim 37.

Claim 56 recites substantially similar limitations as those already addressed in claim 37, and, as such, is rejected for substantially the same reasons as given above.

Claim 57 recites substantially similar limitations as those already addressed in claim 38, and, as such, is rejected for substantially the same reasons as given above.

Claim 58 recites substantially similar limitations as those already addressed in claim 39, and, as such, is rejected for substantially the same reasons as given above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686